Citation Nr: 0912566	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  97-27 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO initially denied the Veteran's claim in an April 1997 
rating decision.  The Veteran appealed that decision to the 
Board.  In October 2000, the Board remanded the Veteran's 
claim for additional development, to include obtaining VA 
treatment records identified by the Veteran, specifically 
records of the Vet Center at Condo Centro Medico from June 
1996.

A request was made for VA treatment records from the VA 
Medical Center in San Juan, which responded that it did not 
have any related records.  The denial of the Veteran's claim 
was continued in an April 2004 Supplemental Statement of the 
Case, and the Veteran's appeal was returned to the Board.  In 
an August 2004 decision, the Board denied the Veteran's claim 
on the basis that the medical evidence does not show he has a 
diagnosis of PTSD.

The Veteran appealed to the Court of Appeals for Veterans 
Claims.  In January 2006, pursuant to a Joint Motion, the 
Court remanded the Veteran's claim to the Board.  In the 
Joint Motion, the parties agreed that the RO failed to comply 
with the Board's October 2000 remand instruction to obtain 
the Vet Center treatment records at Condo Centro Medico in 
violation of Stegall v.  West, 11 Vet. App. 268, 271 (1998), 
and the Board failed to provide adequate reasons and bases 
for rendering a decision without them.  Furthermore, the 
Board was directed to comply with all provisions of the 
Veterans Claims Assistance Act of 2000.

Pursuant to the Court's remand and the Joint Motion, the 
Board remanded the Veteran's claim in January 2007.  On 
remand, appropriate notice was provided to the Veteran in 
August 2007.  In addition, the Veteran's Vet Center treatment 
records were obtained from November 1982 to March 2008.  
Additional VA Medical Center treatment records were also 
obtained from April 2006 to August 2007.

Unfortunately, the Board finds that remand is again necessary 
for additional development of the Veteran's claim.  Evidence 
obtained since the January 2007 remand indicates that 
additional evidence may be available that would be relevant 
to the Veteran's claim.

The Vet Center treatment records obtained by the RO indicate 
that the Veteran underwent assessment at VA by PCT in October 
2001.  In addition, a January 2002 Primary Care treatment 
note indicates that the Veteran was assessed to have 
insomnia, anxiety and mood changes, and he was supposed to be 
evaluated for these changes that day by a psychiatrist.  
Despite these notations, no mental health treatment records 
from the VA Medical Center in San Juan are in the claims file 
showing the indicated psychiatric assessments.  Thus, it 
appears that all relevant VA treatment records have not been 
obtained.  

The missing treatment records may be highly probative to the 
Veteran's claim.  In addition, VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Upon remand, the RO should obtain the Veteran's 
VA mental health treatment records that exist from 2001 to 
the present.

In addition, an April 2006 VA Primary Care treatment note 
indicates that the Veteran is assessed to have PTSD, but was 
being followed by a private psychiatrist, H. Suarez.  No 
attempt has been made to obtain these records that may be 
relevant to establish whether the Veteran has a current 
diagnosis of PTSD.  Thus, on remand, efforts should be made 
to obtain them.

Finally, the Veteran's claim was previously denied because of 
a lack of diagnosis of PTSD.  A VA examination conducted in 
January 2004 failed to result in such a diagnosis, and none 
of the available treatment records showed a diagnosis.  
However, the treatment records obtained from the Vet Center 
show that the Veteran had a diagnosis of PTSD as early as May 
2001 and, as just indicated, an April 2006 VA Primary Care 
note indicates an assessment of PTSD.  Thus, the Board finds 
that a new VA examination is necessary to determine if the 
Veteran has PTSD, and, if so, whether it is related to a 
verified in-service stressor.  

As to whether the Veteran has a verified in-service stressor, 
the Board notes that the U.S. Armed Service Center for Unit 
Records Research (now the U.S. Army and Joint Services 
Records Research Center (JSRRC)) verified the Veteran's 
alleged stressor involving seeing wounded and killed soldiers 
after a hostile mortar round landed in the operations room on 
his base during a mortar attack in early 1969.  In addition, 
the Board notes that the Veteran was awarded an Air Medal, 
which is consistent with the Veteran's report of being a door 
gunner in helicopters despite his military occupational 
specialty of Field Radio Mechanic (seen on his DD 214).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health 
treatment records from the VA Medical Center 
in San Juan, Puerto Rico, from 2001 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility should provide a negative response 
if records are not available.

2.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain the treatment records of the private 
psychiatrist, H. Suarez, who he reported was 
following him for PTSD in April 2006 to his 
VA primary care physician.  The Veteran 
should be advised that, in lieu of submitting 
a completed release form, he can submit these 
private mental health treatment records 
himself.  If the Veteran provides a completed 
release form, then the medical records 
identified should be requested.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The Veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  After the above development has been 
conducted and any additional evidence 
obtained, the Veteran should be scheduled 
for a VA PTSD examination.  The claims 
folder must be made available to the 
examiner for review prior to preparation of 
the examination report, and such review 
should be noted in the examination report.

The examiner should be advised of the 
claimed stressor or stressors that have been 
independently verified.  The examiner must 
be instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in the current psychiatric 
symptoms.  The examiner is asked to 
determine (1) whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied, and (2) whether there 
is a nexus between PTSD and one or more of 
the in-service stressors found to be 
verified.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The report of examination should 
include the complete rationale for all 
opinions expressed.

4.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




